Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT

AND SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT
(this “Agreement”) is made and entered into as of January 25, 2010, by and
between TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Company”), and REIT MANAGEMENT & RESEARCH LLC, a Delaware limited liability
company (“RMR”).

 

WHEREAS, the Company and RMR are parties to a Management and Shared Services
Agreement dated as of January 31, 2007 (the “Original Agreement”); and

 

WHEREAS, the Company and RMR wish to amend and restate the Original Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree that the Original Agreement is
hereby amended and restated as follows:

 

Section 1.                                            Management Services.

 

1.1                                 Management Services to be Rendered.  Subject
to the terms and conditions hereinafter set forth, the Company hereby continues
to engage RMR to provide the business management and shared services
contemplated by this Agreement with respect to the Company’s business and
operations, and RMR hereby accepts such continued engagement.  RMR shall provide
the Company with the management services described below (each, a “Service”, and
collectively, the “Services”), in each case to the extent requested by the
Company:

 

(a)                                  Property Maintenance and Repairs.  Advice
in obtaining, when appropriate, the services of property managers or management
firms to perform customary property management services with regard to the
hospitality and fuel service facilities (each a “Travel Center”) operated,
leased or owned by or otherwise in the possession of the Company or any
subsidiary thereof; performance of  such supervisory, evaluation or monitoring
services on behalf of the Company with respect to the activities of those
property managers or management firms as would be performed by a prudent
operator, owner or lessee in the Company’s business, including, but not limited
to, supervising the activities of property managers or management firms,
reviewing the maintenance and renovation needs for governmental or regulatory
compliance at the Company’s properties, assessing capital and engineering
projects, property

 

--------------------------------------------------------------------------------


 

inspections, and participating in property management budgeting, but excluding
the actual on-site property management functions performed by Company personnel,
property managers or management firms.

 

(b)                                 Site Selection, Etc.  Advice in site
selection of properties on which new Travel Centers may be developed, and in the
identification and acquisition of new and existing Travel Centers and travel
center companies.

 

(c)                                  Accounting Support.  Advice and assistance
with accounting, tax, audit and financial reporting of the Company, including,
without limitation, advice and assistance in:  (i) setting up and maintaining
systems for financial record keeping; (ii) conducting the administration of the
day-to-day bookkeeping and accounting functions as are required for the proper
management of the assets of the Company; (iii) establishing and implementing
internal audit functions; (iv) contracting for and supervising the process for
independent annual audits; and (v) preparation of financial reports as may be
required by any governmental authority in connection with the ordinary conduct
of the Company’s business, including, without limitation, periodic reports,
returns or statements required under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Internal Revenue Code of 1986, as amended, the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing.

 

(d)                                 Capital Markets, Financing and Strategic
Advice and Assistance.

 

(i)                                     Equity Capital Markets.  Advice and
assistance relating to equity capital raising transactions, but not including
solicitation of investors as a broker, dealer or underwriter in any capital
raising transactions.

 

(ii)                                  Debt Financing.  Advice and assistance
relating to revolving lines of credit and other issuances of indebtedness.

 

(iii)                               Strategic.  Advice and assistance relating
to possible business and strategic opportunities as may come to the attention of
the Company or RMR, including, without limitation, acquisitions, joint ventures,
dispositions and other strategic transactions.

 

(iv)                              Investigation.  Investigation and evaluation
of financing, refinancing, leasing and other business opportunities, and making
recommendations concerning these opportunities.

 

(e)                                  Cash Management.  Advice and assistance
in:  (i) operating and managing the Company’s collection systems, cash
concentration systems and electronic disbursements; (ii) maintaining bank
accounts, including opening and closing of operating, security deposits, local
depository and petty cash accounts; (iii) bank administration; and
(iv) maintaining bank relationships.

 

(f)                                    Human Resources.  Advice and assistance
in management of the Company’s 401(k) plan and other employee benefit plans,
Company employee and management

 

2

--------------------------------------------------------------------------------


 

recruitment, performance evaluation and establishment of salary, bonus and other
compensation scales and executive and staff employee structure.

 

(g)                                 Insurance Administration.  Advice and
assistance in:  (i) securing all forms of insurance, including property,
casualty and workers’ compensation; (ii) managing insurance policies;
(iii) negotiation of premiums and arranging payment terms; (iv) managing claims;
and (v) preparation of loss analysis.  The amount and levels of insurance shall
be determined in the sole and absolute discretion of the Company.

 

(h)                                 Investor Relations.  Advice and assistance
in the preparation and coordination of:  (i) annual and other reports to
shareholders; (ii) presentations to the public; (iii) public relations;
(iv) marketing materials; (v) internet website; and (vi) investor relations
services.

 

(i)                                     Regulatory Compliance.  Advice and
assistance with compliance with applicable legal and regulatory requirements,
including, without limitation, advice and assistance in preparation of financial
reports as may be required by any governmental authority in connection with the
ordinary conduct of the Company’s business.

 

(j)                                     Contracts.  Assistance in review and
negotiation of and advice concerning Company contracts and agreements,
including, without limitation, contracts in connection with the services
described in subsections 1.1(b) and (d), in each case, on behalf of the Company
and in the furtherance of the Company’s objectives.

 

(k)                                  Legal.  Advice and assistance in review of
and advice concerning Company contracts and agreements, coordination and
supervision of all third party legal services and oversight of processing of
claims by or against the Company.

 

(l)                                     Management Information Systems.

 

(i)                                     Applications Development.  Advice and
assistance related to development and maintenance of Company information
technology system applications, including, without limitation, intranet,
financial, accounting and clerical systems.

 

(ii)                                  Telecommunications.  Advice and assistance
related to design, operation and maintenance of network infrastructure,
including telephone and data transmission lines, voice mail, facsimile machines,
cellular phones, pager, etc.; negotiation of contracts with third party vendors
and suppliers; and local area network and wide area network communications
support.

 

(iii)                               Operations/Technical Support and User
Support.  Advice and assistance related to design, maintenance and operation of
the computing environment, including business specific applications, network
wide applications, electronic mail and other systems; managing the purchase and
maintenance of equipment, including hardware and software; configuration,
installation and support of computer equipment; and education and training of
the user community.

 

(m)                               Research.  Advice and assistance in the
conduct of market research reports and special research assignments;
investigation and evaluation of financing, refinancing,

 

3

--------------------------------------------------------------------------------


 

leasing and other business opportunities; and making recommendations concerning
these opportunities.

 

(n)                                 Securities Filings.  Advice and assistance
in the preparation and filing of periodic and other reports required to be filed
by Sections 13 and 15 of the Exchange Act and the rules and regulations
thereunder; advice and assistance in the preparation, filing, distribution and
posting of proxy and consent materials pursuant to the Exchange Act and the
rules and regulations thereunder; and advice and assistance in the preparation
and filing of all offering documents (public and private), and all registration
statements, prospectuses or other documents filed with the Securities and
Exchange Commission (the “SEC”) or any state; it being understood that the
Company shall be responsible for the content of any and all of its offering
documents and SEC filings, and RMR shall not be held liable for any costs or
liabilities arising out of any misstatements or omissions in the Company’s
offering documents or SEC filings, whether or not material, and the Company
shall promptly indemnify RMR from any such costs or liabilities incurred by it.

 

(o)                                 Special Projects.  Advice and assistance in
special projects and such other services within the scope contemplated by this
Agreement although not expressly covered elsewhere in this subsection 1.1.

 

(p)                                 Supervision of Third Party Manager
Arrangements.  Advice and oversight concerning the Company’s relationship with
any and all, current or future, third party managers of its current or future
facilities or properties.

 

(q)                                 Tax Administration.  Advice and assistance
in the preparation, review and filing of all federal, state and other required
tax returns and tax related matters. All tax matters shall be determined by the
Company in its absolute and sole discretion.

 

(r)                                    Third Party Advisors.  To the extent not
specifically addressed elsewhere in this subsection 1.1, advise, assist and
oversee the retention of counsel, consultants and other third party
professionals on behalf of the Company.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, RMR pursuant to this Agreement shall not include
any investment management or related services with respect to any assets of the
Company as the Company may wish to allocate from time to time to investments in
“securities” (as defined in the Investment Advisers Act of 1940, as amended).

 

1.2                                 Performance of Services.  RMR covenants that
it will perform or cause to be performed the Services in a timely, efficient and
workmanlike manner.  RMR further covenants that it will maintain or contract for
a sufficient staff of trained personnel to enable it to perform the Services
hereunder.  With the Company’s approval, RMR may retain third parties or its
affiliates to provide certain of the Services hereunder.  In such cases, and
notwithstanding anything herein to the contrary, the Company shall pay the fees
and costs of such third parties and reimburse RMR in accordance with subsection
1.4 for RMR’s actual out-of-pocket costs and expenses for arranging for such
Services (including, without limitation, the fees and costs of such third
parties paid by RMR) to the extent the Company is not billed or does not pay
directly. 

 

4

--------------------------------------------------------------------------------


 

RMR shall be responsible for paying such affiliates for their fees and costs in
providing such Services unless otherwise approved by a majority vote of the
Independent Directors (as defined in the Company’s Bylaws, as in effect from
time to time) of the Company.  Any arrangements between RMR and its affiliates
for the provision of Services hereunder shall be commercially reasonable and on
terms not less favorable than those which could be obtained from unaffiliated
third parties.  All services shall be performed as requested and/or authorized
by the Company from time to time.

 

In performing its services hereunder with respect to the Company, RMR shall
adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, RMR
shall make available to its officers and employees providing such services to
the Company the procedures for the receipt, retention and treatment of
complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

1.3                                 Compensation.

 

(a)                                  Payment for Services.  RMR shall be paid a
fee for the Services provided to the Company under this Agreement (the “Fee”)
equal to the sum of (i) 0.6% of the gross fuel margin and (ii) 0.6% of the total
non-fuel revenues (such gross fuel margin and total non-fuel revenues,
collectively, “Revenues”) of the Company and its subsidiaries determined in
accordance with generally accepted accounting principles in the United States. 
The Fee shall be estimated and paid monthly by the Company in advance based upon
the prior calendar month’s Revenues, and such payment shall be paid within 15
calendar days of the end of the applicable prior calendar month unless otherwise
agreed.  The calculation of the fee for any month shall be based upon the
Company’s monthly financial statements and shall be in reasonable detail.  A
copy of the computations shall promptly be delivered to RMR accompanied by
payment of the Fee thereon to be due and payable.  The Fee shall be pro-rated
for any partial month this Agreement shall be in effect.

 

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year.  On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Company’s Revenues for such year, (ii) the Company’s computation of the Fee
payable for such year and (iii) the amount of the Fee theretofore paid to RMR in
respect of such year.  If the annual Fee payable for said fiscal year exceeds
the aggregate amounts previously paid with respect thereto by the Company, the
Company shall pay such deficit amount to RMR at the time of delivery of such
notice.  If the annual Fee payable for said fiscal year as shown in such notice
is less than the aggregate amounts previously paid with respect thereto by the
Company, the Company shall specify in such notice whether RMR should (i) refund
to the Company payment in an amount equal to such difference or (ii) grant the

 

5

--------------------------------------------------------------------------------


 

Company a credit against the Fee next coming due in the amount of such
difference until such amount has been fully paid or otherwise discharged.

 

(b)                                 Payment Subordination.  No Fee payments
shall be paid by the Company to RMR if any of the contractual rent obligations
of the Company or any of its subsidiaries to Hospitality Properties Trust or any
of its subsidiaries (collectively “HPT”) pursuant to any lease agreement are
past due.  Any Fee payment unpaid as a result of the preceding sentence shall
accrue interest until paid at the Prime Rate (as defined below), and shall be
automatically due and payable: (i) when the condition preventing the payment of
such Fee is no longer in effect, (ii) upon any termination of the Agreement, or
(iii) upon the occurrence of any event of default by the Company enumerated in
subsection 3.2 or a Change of Control (as defined in subsection 3.4) of the
Company.  This subsection 1.3(b) is only intended to define the relative rights
of RMR and HPT.  Without intending to limit the generality of the foregoing,
nothing in this subsection 1.3(b) shall: (i) impair, as between the Company and
RMR, the obligation of the Company to pay any amounts owing hereunder in
accordance with the terms hereof; or (ii) affect the relative rights of RMR and
creditors of the Company other than HPT.  For purposes of this Agreement, “Prime
Rate” shall mean the Prime Rate or base rate on corporate loans at large U.S.
money center commercial banks as published in The Wall Street Journal or, if
publication of such rate shall be suspended or terminated, Prime Rate shall mean
the annual rate of interest, determined daily and expressed as a percentage,
from time to time announced by one of the three largest national or New York
State chartered banking institutions having their principal office in New York,
New York and selected by RMR at the time such publication is suspended or
terminated.  All interest hereunder shall be calculated on the basis of actual
days elapsed and a 360-day year.

 

1.4                                 Reimbursement.  The Company will reimburse
RMR for (a) reasonable out-of-pocket travel and lodging expenses of RMR
personnel in providing the Services and (b) reasonable out-of-pocket third party
expenses incurred by RMR in connection with its performance of the Services and
for the Company’s share, if any, of technology infrastructure and internal audit
costs that are provided to the Company and to other customers of RMR, in each
case within 30 days of receipt of the invoice therefor, but only to the extent
that the Company shall have approved such expenses and costs.  RMR shall submit
to the Company such reports detailing said expenses and supporting receipts and
bills, or other suitable evidence, as may be reasonably requested by the
Company.

 

Section 2.                                            Limitations; Third Party
Costs.

 

2.1                                 Limits of RMR Responsibility.  RMR assumes
no responsibility other than to render the services described herein in
subsections 1.1 and 4.2 in good faith and shall not be responsible for any
action of the Company in following or declining to follow any advice or
recommendation of RMR.

 

2.2                                 Third Party Costs.  Except to the extent
expressly provided herein to the contrary, all third party costs incurred in
connection with actions to be taken by the Company shall solely be the
responsibility of the Company, including, but not limited to, all legal,
auditing, accounting, underwriting, brokerage, investor communications, and
listing, reporting and

 

6

--------------------------------------------------------------------------------


 

registration fees or other costs of the SEC, any state or local governments, any
national securities exchange and the Financial Industry Regulatory
Authority, Inc.

 

Section 3.                                            Term; Termination.

 

3.1                                 Term.  This Agreement shall continue in
force and effect until December 31, 2010, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or RMR before the end of the term.  It is expected that the
terms and conditions may be reviewed by the Independent Directors of the
Compensation Committee of the Board of Directors of the Company at least
annually.  Notwithstanding any other provision of this Agreement to the
contrary, this Agreement, or any extension thereof, may be terminated pursuant
to Sections 3.2 or 3.3.

 

3.2                                 Default; Bankruptcy; Etc.  At the option of
the nondefaulting party, this Agreement may be terminated immediately by written
notice from the nondefaulting party to the defaulting party if any of the
following events shall have occurred:

 

(a)                                  RMR or the Company shall have violated any
provision of this Agreement and, after written notice from the Company or RMR,
as the case may be, of the violation, shall have failed to cure the default
within thirty (30) days;

 

(b)                                 a petition shall have been filed against RMR
or the Company for an involuntary proceeding under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, and that petition
shall not have been dismissed within ninety (90) days of filing; or a court
having jurisdiction shall have appointed a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of RMR or the Company for
any substantial portion of its property, or ordered the winding up or
liquidation of its affairs, and that appointment or order shall not have been
rescinded or vacated within ninety days of the appointment or order; or

 

(c)                                  RMR or the Company shall have commenced a
voluntary proceeding under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall have made any general
assignment for the benefit of creditors, or shall have failed generally to pay
its debts as they became due.

 

3.3                                 Other Termination.  Notwithstanding any
other provision of this Agreement to the contrary, this Agreement, or any
extension thereof, may be terminated:  (a) by either party thereto upon sixty
(60) days’ written notice to the other party; and (b) by RMR upon five
(5) business days’ written notice to the Company if there is a Change of Control
of the Company.  Any termination of this Agreement by the Company pursuant to
clause (a) of this subsection 3.3 must be approved by a majority vote of the
Independent Directors of the Compensation Committee of the Board of Directors of
the Company.  Any termination of this Agreement by RMR pursuant to clause (a) or
(b) of this subsection 3.3 must be approved by a majority vote of the directors
of RMR.

 

7

--------------------------------------------------------------------------------


 

3.4                                 Change of Control.  For purposes of this
Agreement, a “Change of Control” shall mean:  (a) the acquisition by any person
or entity, or two or more persons or entities acting in concert, of beneficial
ownership (such term, for purposes of this subsection 3.4, having the meaning
provided such term in Rule 13d-3 under the Exchange Act) of 9.8% or more, or
rights, options or warrants to acquire 9.8% or more, or any combination thereof,
of the outstanding common shares of the Company or other voting interests of the
Company, including voting proxies for such shares, or the power to direct the
management and policies of the Company, directly or indirectly (excluding RMR
and its affiliates and persons or entities that beneficially own 9.8% or more of
the Company’s outstanding common shares as of immediately prior to the execution
and delivery of this Agreement by the parties hereto); (b) the merger or
consolidation of the Company with or into any other entity (other than the
merger or consolidation of any entity into the Company that does not result in a
Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; or (d) the cessation, for any reason, of the individuals who at the
beginning of any 36 consecutive month period constituted the Board of Directors
of the Company (together with any new director whose election by the Board of
Directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of any such period or whose
election or nomination for election was previously so approved) to constitute a
majority of the Board of Directors of the Company then in office; provided,
however, a Change of Control shall not include the acquisition by any person or
entity, or two or more persons or entities acting in concert, of beneficial
ownership of 9.8% or more, or rights, options or warrants to acquire 9.8% or
more, or any combination thereof, of the outstanding common shares of the
Company or other voting interests of the Company if such acquisition is approved
by the Board of Directors of the Company in accordance with the Company’s
organizational documents and if such acquisition is otherwise in compliance with
applicable law.

 

3.5                                 Action Upon Termination.  Except as provided
in subsection 7.4, from and after the effective date of any termination of this
Agreement pursuant to subsection 3.1, 3.2 or 3.3, RMR shall be entitled to no
compensation for services rendered hereunder for the pro rata remainder of the
then current term of this Agreement but shall be paid all compensation due for
services performed prior to the effective date of such termination, including,
without limitation, the then current year’s Fee through the date of termination,
and the costs and expenses incurred on or prior to such effective date.  Upon
the expiration or sooner termination of this Agreement, RMR shall, as promptly
as practicable, deliver to the Company all property and documents of the Company
then in its custody or possession.  This subsection 3.5 shall govern the rights,
liabilities and obligations of the parties upon termination of this Agreement;
and, except as provided in Section 7, a termination shall be without further
liability of either party to the other for breach or violation of this Agreement
prior to termination.

 

Section 4.                                            Additional Services;
Senior Executives.

 

4.1                                 Common Management.  The parties acknowledge
and agree that certain senior executives of the Company may be employees,
officers or directors of both the Company and RMR.  Each party shall be solely
responsible for payment of compensation to such senior

 

8

--------------------------------------------------------------------------------


 

executives for services rendered to or on behalf of such party and the payment
by the Company for services by senior executives who are also senior executives
of RMR shall be approved by majority vote of the Independent Directors of the
Compensation Committee of the Board of Directors of the Company.

 

4.2                                 Additional Services.

 

(a)                                  To the extent requested by the Company, RMR
shall make its executive officers and directors who are not also senior
executives of the Company reasonably available to the Company for the provision
of additional services, including day-to-day activities enumerated in subsection
1.1.  The parties acknowledge and agree that no additional compensation shall be
due and payable for any additional services requested by the Company and
provided by executive officers and directors of RMR pursuant to this subsection
4.2(a).

 

(b)                                 If, and to the extent that, the Company
shall request RMR to render services on behalf of the Company other than those
to be rendered by RMR in accordance with the subsection 1.1 and subsection
4.2(a) of this Agreement, such additional services shall be compensated
separately on terms to be agreed upon between RMR and the Company from time to
time.

 

Section 5.                                            Prevention of
Performance.  RMR shall not be determined to be in violation of this Agreement
if it is prevented from performing any Services hereunder for any reason beyond
its reasonable control, including, without limitation, acts of God, nature, or
of public enemy, strikes, or limitations of law, regulations or rules of the
federal or of any state or local government or of any agency thereof.

 

Section 6.                                            RMR Restrictions.  Other
than activities or arrangements existing as of the date hereof or those
consented to by the Company, RMR shall not directly or indirectly provide any
advice or assistance to any business or enterprise that is competitive with the
Company’s business, including, but not limited to, any business or enterprise
that manages or operates travel centers along the North American highway
system.  Subject to the immediately preceding sentence, nothing herein shall
prevent or restrict RMR from engaging in any other activities or businesses or
from providing management services to any other person or entity.  In addition,
nothing herein shall prevent any shareholder or affiliate of RMR from engaging
in any other business or from rendering services of any kind to any other person
or entity (including competitive business activities).  For avoidance of doubt,
nothing herein is intended or shall be construed to prevent RMR from providing
management services to HPT, including services to HPT related to properties
owned or to be owned by HPT which may be leased, operated or managed by the
Company or which may be leased, operated or managed by competitors of the
Company.

 

Section 7.               Indemnification; Remedies.

 

7.1           By the Company.  The Company shall indemnify, defend and hold RMR,
and its shareholders, directors, officers, employees and agents harmless from
and against any and

 

9

--------------------------------------------------------------------------------


 

all damages, claims, losses, expenses, costs, obligations and liabilities,
including, without limiting the generality of the foregoing, liabilities for all
reasonable attorneys’, accountants’ and experts’ fees and expenses incurred
(collectively, “Losses and Expenses”) or suffered by them by reason of or
arising out of the course of performing the Services and any duties on behalf of
the Company and its subsidiaries as prescribed hereby, except for matters
covered by subsection 7.2 hereof.

 

7.2                                 By RMR.  RMR shall indemnify, defend and
hold the Company and its subsidiaries and their respective directors, trustees,
officers, employees and agents harmless from and against Losses and Expenses
suffered by them by reason of or arising out of any willful bad faith or gross
negligence in the performance of any obligation or agreement of RMR herein.  Any
dispute, claim or controversy between the Company and RMR as to whether RMR
acted with willful bad faith or gross negligence in the performance of any
obligation or agreement of RMR herein shall be arbitrated in accordance with
Section 11, except that, notwithstanding anything to the contrary in Section 11,
the costs and expenses of the prevailing party to such arbitration shall be paid
by the non-prevailing party to such arbitration.

 

7.3                                 Company Remedies.  Except as otherwise
provided in subsection 7.2 hereof, RMR does not assume any responsibility under
this Agreement other than to render the Services called for under this Agreement
in good faith.  Except as otherwise provided in subsection 7.2 hereof, the
Company’s remedy on account of the failure of RMR to render the Services as and
when required hereunder shall be to terminate this Agreement; provided however,
that if RMR acts with willful bad faith or gross negligence, the Company’s
remedy shall be to procure services elsewhere and to charge RMR the difference
between the reasonable increased cost, if any, to procure new services, and the
Fee, pro-rated, that would have been payable to RMR had RMR performed such
Services under this Agreement.

 

7.4                                 RMR Remedies.  Except as otherwise provided
in subsection 7.1, the Company does not assume any responsibility under this
Agreement other than to pay the Fee and other fees, compensation, costs and
expenses payable by the Company to RMR and satisfy the other obligations imposed
upon it hereunder, in each case, in accordance with the terms of this
Agreement.  Except as otherwise provided in subsection 7.1, RMR’s sole remedy on
account of the failure of the Company to satisfy its obligations in accordance
with the terms of this Agreement shall be to terminate this Agreement and
receive the Fee payable for the then remaining term of this Agreement and any
other amounts then owing to RMR by the Company.

 

Section 8.                                            Relationship of the
Parties.

 

8.1                                 No Partnership or Joint Venture.  The
parties are not partners or joint venturers with each other and neither the
terms of this Agreement nor the fact that the Company and RMR and their
respective affiliates have joint interests in any one or more investments,
ownership or other interests in any one or more entities, have common directors,
officers or employees or have tenancy relationships shall be construed so as to
make them partners or joint venturers or impose any liability as such on either
of them.

 

10

--------------------------------------------------------------------------------


 

8.2                                 Conflicts of Interest.  The parties
acknowledge that, as of the date hereof, (a) the Company and its subsidiaries
lease all or substantially all of their real estate from HPT and may enter into
additional leases or other transactions with HPT, (b) RMR provides management
services to HPT pursuant to management agreements, and (c) RMR provides certain
services to Affiliates Insurance Company.  The parties agree that these
relationships shall not affect either party’s rights and obligations under this
Agreement; provided, however, the Company acknowledges and agrees that whenever
any conflicts of interest arise resulting from the relationships described in
this subsection 8.2 or any such relationship as may arise or be present in the
future by and between the Company and any of RMR, affiliates of RMR or any
publicly owned entity with whom RMR has a relationship or contract: (i) RMR will
act on its own behalf and on behalf of HPT or such entity and not on the
Company’s behalf; and (ii) the Company shall make its own decisions and require
and obtain the advice and assistance of independent third parties at its own
cost, as it may deem necessary.

 

Section 9.                                            Records.  RMR shall
maintain appropriate books and records relating to Services performed pursuant
to this Agreement, which books and records shall be available for inspection by
representatives of the Company upon reasonable notice during ordinary business
hours.

 

Section 10.                                      Assignment.   Neither party may
assign this Agreement or its rights hereunder or delegate its duties hereunder
without the written consent of the other party, except in the case of an
assignment or delegation by RMR to a corporation, partnership, limited liability
company, association, trust, or other successor entity which may take over the
property and carry on the affairs of RMR and which remains under the control of
one or more persons who controlled the operations of RMR immediately prior to
such assignment or delegation.

 

Section 11.                                      Arbitration.

 

11.1                           Procedures for Arbitration of Disputes.  Any
disputes, claims or controversies between the parties (a) arising out of or
relating to this Agreement or the provision of services by RMR pursuant to this
Agreement, or (b) brought by or on behalf of any shareholder of the Company
(which, for purposes of this Section 11, shall mean any shareholder of record or
any beneficial owner of shares of the Company, or any former shareholder of
record or beneficial owner of shares of the Company), either on his, her or its
own behalf, on behalf of the Company or on behalf of any series or class of
shares of the Company or shareholders of the Company against the Company or any
director, officer, manager (including RMR or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement or the Company’s Limited Liability Company Agreement or Bylaws (all of
which are referred to as “Disputes”), or relating in any way to such a Dispute
or Disputes shall, on the demand of any party to such Dispute be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 11.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against directors, officers or managers of the
Company and class actions by a shareholder against those individuals or entities
and the Company.  For the avoidance of doubt, a Dispute shall include a Dispute
made derivatively on behalf of one party against another party.

 

11

--------------------------------------------------------------------------------


 

11.2                           Arbitrators.  There shall be three arbitrators. 
If there are only two parties to the Dispute, each party shall select one
arbitrator within 15 days after receipt by respondent of a copy of the demand
for arbitration.  Such arbitrators may be affiliated or interested persons of
such parties.  If either party fails to timely select an arbitrator, the other
party to the Dispute shall select the second arbitrator who shall be neutral and
impartial and shall not be affiliated with or an interested person of either
party.  If there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the AAA.  The two arbitrators so appointed shall jointly appoint the third
and presiding arbitrator (who shall be neutral, impartial and unaffiliated with
any party) within 15 days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

11.3                           Place of Arbitration.  The place of arbitration
shall be Boston, Massachusetts unless otherwise agreed by the parties.

 

11.4                           Discovery.  There shall be only limited
documentary discovery of documents directly related to the issues in dispute, as
may be ordered by the arbitrators.

 

11.5                           Awards.  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

11.6                           Costs and Expenses.  Except as provided in
subsection 7.2 and to the extent otherwise agreed by the parties, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of the Company’s award
to the claimant or the claimant’s attorneys.  Except as provided in subsection
7.2 and to the extent otherwise agreed by the parties, each party (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

11.7                           Final and Binding.  An Award shall be final and
binding upon the parties thereto and shall be the sole and exclusive remedy
between such parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment

 

12

--------------------------------------------------------------------------------


 

upon the Award may be entered in any court having jurisdiction.  To the fullest
extent permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

 

11.8                           Payment of Awards.  Any monetary award shall be
made and payable in U.S. dollars free of any tax, deduction or offset.  Each
party against which the Award assesses a monetary obligation shall pay that
obligation on or before the 30th day following the date of the Award or such
other date as the Award may provide.

 

11.9                           Beneficiary.  This Section 11 is intended to
benefit and be enforceable by the shareholders, directors, officers, managers
(including RMR or its successor), agents or employees of the Company and the
Company and shall be binding on the shareholders of the Company and the Company,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

Section 12.                                      Consent to Jurisdiction and
Forum.  This Section 12 is subject to, and shall not in any way limit the
application of, Section 11 or the mandatory arbitration requirements of
subsection 7.2; in case of any conflict between this Section 12 and Section 11
or subsection 7.2, Section 11 or subsection 7.2, as applicable, shall govern. 
The exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action.  The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
subsection 13.1 and that any such delivery shall constitute valid and lawful
service of process against it, without necessity for service by any other means
provided by statute or rule of court.

 

Section 13.                                      Miscellaneous.

 

13.1                           Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given:  when delivered in person; upon
confirmation of receipt when transmitted by facsimile transmission; on the next
business day if transmitted by a nationally recognized overnight courier; or on
the third business day following mailing by first class mail, postage prepaid;
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

13

--------------------------------------------------------------------------------


 

If to the Company, to:

 

TravelCenters of America LLC
24601 Center Ridge Road
Westlake, Ohio 44145
Attn:  President
Facsimile No.:  (440) 808-3301

 

If to RMR, to:

 

Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 928-1305

 

13.2                           Entire Agreement; Waiver.  This Agreement
constitutes and sets forth the entire agreement and understanding of the parties
pertaining to the subject matter hereof, and no prior or contemporaneous written
or oral agreements, understandings, undertakings, negotiations, promises,
discussions, warranties or covenants not specifically referred to or contained
herein or attached hereto shall be valid and enforceable.  No waiver of this
Agreement or any provision of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision hereof (whether or not similar), nor shall any such waiver constitute
a continuing waiver unless otherwise expressly provided.

 

13.3                           Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and each of their
respective successors and permitted assigns.

 

13.4                           Severability.  If any provision of this Agreement
shall be held invalid by a court with jurisdiction over the parties to this
Agreement, then and in that event such provision shall be deleted from the
Agreement, which shall then be construed to give effect to the remaining
provisions thereof.  If any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, then in that
event, to the maximum extent permitted by law, such invalidity, illegality or
enforceability shall not affect any other provisions of this Agreement or any
other such instrument.

 

13.5                           Counterparts.  This Agreement may be executed in
separate counterparts, each of which shall be deemed an original, but both of
which taken together shall be considered one and the same instrument.

 

13.6                           Amendments.  The Agreement shall not be amended,
changed, modified, terminated, or discharged in whole or in part except by an
instrument in writing signed by each of the parties hereto, or by their
respective successors or assigns, or otherwise as provided herein.

 

14

--------------------------------------------------------------------------------


 

13.7                           Third Party Beneficiaries.  Except as otherwise
provided in subsection 11.9, no person or entity other than the parties hereto
and their successors and permitted assigns is intended to be a beneficiary of
this Agreement.

 

13.8                           Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts.

 

13.9                           Interpretation.  The Company and RMR agree and
covenant to construe the provisions of and give effect to this Agreement in such
a manner to enable HPT to continue to comply with its real estate investment
trust qualification requirements under applicable tax laws.

 

13.10                     Captions.  The headings and titles of the various
sections and paragraphs of this Agreement are inserted merely for the purpose of
convenience, and do not expressly or by implication limit, define, extend or
affect the meaning or interpretation of this Agreement or the specific terms or
text of the section or paragraph so designated.

 

13.11                     Survival.  The provisions of subsections
1.1(n) (relating to the Company’s obligation to indemnify RMR for costs and
liabilities incurred by RMR arising out of any misstatements or omissions in the
Company’s offering documents or SEC filings and the Company’s absence of
liability for any such costs or liabilities), 2.1, 2.2, 3.5, 13.1, 13.4, 13.7,
13.8, 13.9 and 13.11 and Sections 7, 11 and 12 of this Agreement shall survive
the termination hereof.

 

[Signature page to follow.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Business Management and Shared Services Agreement under seal as of the date
first above written.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Name: Mark R. Young

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President

 

16

--------------------------------------------------------------------------------